Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Helix BioPharma Corp. We consent to the use of our audit report datedOctober 10, 2008 on the consolidated balance sheets of Helix BioPharma Corp. (the “Company”) as at July 31, 2008 and 2007, the consolidated statements of operations and comprehensive loss,deficit and cash flows for each of the years in the three-year period ended July 31, 2008, and to the reference to our firm under the heading “Statement by Experts,” each of which isincluded hereinin the registration statement on Form 20-F of the Company. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada February
